         Case 1:18-cr-10345-RGS Document 88 Filed 06/18/21 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                  )
 UNITED STATES OF AMERICA                         )
                                                  )
                v.                                ) Criminal Nos.: 18-cr-10345 & 21-cr-10139
                                                  )
 NICOLE A. LESCARBEAU,                            )
 a/k/a “Nicole Coulibaly,”                        )
                                                  )
                        Defendant                 )

                     GOVERNMENT’S SENTENCING MEMORANDUM

       The government hereby respectfully submits this memorandum in connection with the

sentencing of defendant Nicole Lescarbeau.

I.     THE OFFENSE CONDUCT

       Lescarbeau, an office administrator, twice leveraged her position as a trusted insider to

embezzle over $1.4 million from two separate non-profit employers. For this defendant, over her

nearly seven-year scheme, theft became a way of life. In a deliberate and calculated fashion,

Lescarbeau systematically stole over 700 times from two non-profits—who could have spent the

stolen money on their missions of feeding the malnourished or housing the homeless—to fund a

lifestyle to which she had grown accustomed. She repeatedly concealed her scheme to avoid

detection. And she did not draw the line at getting caught. Rather, while on pre-trial release,

Lescarbeau repeatedly stole from a second victim over six months.

       A.      Lescarbeau’s $1.38 Million Embezzlement from Victim-1

       Between July 2013 and January 2018, Lescarbeau was employed as the chief operating

officer at a non-profit focused on nutrition research, policy, and programs for developing countries

based in Boston, Massachusetts (“Victim-1”). Pre-Sentence Report (“PSR”) ¶¶ 8-9, 12, & 121. In

that capacity, she was responsible for managing invoices, paying bills, and bookkeeping. PSR ¶ 9.
         Case 1:18-cr-10345-RGS Document 88 Filed 06/18/21 Page 2 of 16




To fulfill these responsibilities, Lescarbeau had access to Victim-1’s financial accounts, including

the ability to prepare checks and send wires out of the non-profit’s bank account and use of the

non-profit’s business credit cards.

       In August 2013, the defendant began embezzling from Victim-1. Over the next four and a

half years, Lescarbeau stole $1,389,317.45 from Victim-1. PSR ¶ 10. She did so by: (a) making

over 350 separate unauthorized wire transfers totaling $534,590.98 to herself, her husband, and

other individuals or entities to whom she owed money, PSR ¶ 17; (b) charging $311,848.62 in

unauthorized purchases for herself and others with Victim-1’s credit cards, PSR ¶ 20; and

(c) issuing over 250 unauthorized checks totaling $542,877.82 from Victim-1’s bank account

made payable to herself, her husband, and other entities to whom she owed money, PSR ¶ 22.

Lescarbeau affixed the electronic signatures of two colleagues, without their knowledge or

approval, to make it appear as if the fraudulent checks were legitimate, and, at times, falsely added

entries to the memo line to make it appear as if the checks were issued to pay for services rendered

to Victim-1. PSR ¶¶ 23-25.

       Lescarbeau, despite sending some of the stolen funds to support her husband’s overseas

business ventures, PSR ¶ 14, often used Victim-1’s stolen money on personal expenses. PSR ¶ 11.

By way of example, on April 21, 2021, the defendant’s personal bank account had a balance of

$69.27. The next day, Lescarbeau fraudulently issued a check drawn on Victim-1’s bank account

made payable to herself as a “vendor” in the amount of $1,216.78. She then deposited into her

personal bank account. Thereafter, in April and May 2014, Lescarbeau used these stolen funds on,

amongst other things, medical services (e.g., $637.50 for a dentist), clothing (e.g., $104.94 for Best

of Everything), food (e.g., $55.71 for Papa Ginos), and entertainment (e.g., $16.56 for iTunes

purchases).




                                                  2
           Case 1:18-cr-10345-RGS Document 88 Filed 06/18/21 Page 3 of 16




       Lescarbeau took steps to conceal her theft from Victim-1. PSR ¶¶ 26-30. By way of

example, in January 2018, after a colleague asked whether a $70,000 check had been deposited

into Victim-1’s bank account, Lescarbeau replied: “It hasn’t cleared, but I’ll definitely keep my

eye on it.” PSR ¶ 29. In that e-mail, she included a purported screenshot from Victim-1’s bank

account that appeared to show a $70,000 check pending deposit on January 23, 2018. No such

deposit ever took place. Rather, according to Victim-1’s bank account records, the only transaction

that occurred on the day in question was a wire transfer sending $2,250 to the defendant’s husband.

PSR ¶ 30.

       In September 2018, a federal grand jury returned an indictment charging Lescarbeau with

wire fraud, bank fraud, and aggravated identity theft in connection with her embezzlement from

Victim-1. PSR ¶ 46. After her arrest, on September 27, 2018, the defendant was placed on pre-trial

released under conditions that included “the defendant must not violate federal, state, or local law

while on release.” PSR ¶ 47. In December 2019, Lescarbeau pled guilty and was released on the

same conditions that were imposed in September 2018.1 PSR ¶ 51.

       B.      Lescarbeau’s $57,000 Embezzlement on Pre-Trial Release from Victim-2

       In March 2019, while on pre-trial release, Lescarbeau applied for the position of officer

administrator at a non-profit focused on providing affordable housing based in Brookline,

Massachusetts (“Victim-2”). PSR ¶¶ 43 & 48. During the application process, Lescarbeau did not

tell Victim-2 about her prior indictment and also concealed her maiden name—under which she

was charged in the prior indictment—by using her married name, “Nicole Coulibaly.” PSR ¶ 48.

In fact, when applying, Lescarbeau sent Victim-2 a cover letter and resume under her married




       1
         On the day she pled guilty, Lescarbeau embezzled from her second victim by way of an
unauthorized wire transfer, via PayPal, to Target. PSR ¶ 57(h).


                                                 3
           Case 1:18-cr-10345-RGS Document 88 Filed 06/18/21 Page 4 of 16




name that said she was an applicant with “[o]ver 12 years Admin experience” who was “[a]dept

at working with little or no supervision[.]”2

       Between April 2019 and February 2020, Lescarbeau was employed as an office

administrator at Victim-2. PSR ¶ 44. In that capacity, she was responsible for assisting with certain

financial transactions on behalf of Victim-2, including preparing checks as directed by Victim-2’s

president, interacting with property managers who received money from Victim-2 to pay for

tenants who lived in subsidized housing, and creating accounting logs of Victim-2’s expenses and

income. To complete these tasks, Lescarbeau was given information concerning how to access

Victim-2’s financial accounts, including an ATM pin and an online bank account username and

password.

       In August 2019, Victim-2’s treasurer resigned. PSR ¶ 50. Over the next six months,

Lescarbeau stole $57,017.26 from Victim-2. PSR ¶ 53. She did so by: (a) opening an unauthorized

PayPal account connected to Victim-2’s bank account and then making 74 wire transfers totaling

$29,008.26 to herself and others for her personal benefit, PSR ¶¶ 56-57; (b) initiating six

unauthorized wire transfers from Victim-2’s bank account totaling $18,947.54 to her landlord to

pay rent and fees associated with her personal residence, PSR ¶ 58; (c) stealing two checks totaling

$8,731.00 that Victim-2 had issued for legitimate business purposes, changing the name of the

payee on the checks to her own name, and then depositing the checks into her personal bank

account, PSR ¶¶ 59-60; and (d) making five unauthorized cash withdrawals totaling $384.46 using

Victim-2’s ATM card to pay for personal expenses, PSR ¶ 61.




       2
         Lescarbeau also failed to report her employment at Victim-2 during her presentence
interview. PSR p. 32, n.4.


                                                 4
         Case 1:18-cr-10345-RGS Document 88 Filed 06/18/21 Page 5 of 16




       Lescarbeau used all of Victim-2’s stolen money on personal expenses. PSR ¶ 53. By way

of example, she used unauthorized wire transfers to pay for numerous personal items, including:

(a) $115.34 in personalized Christmas stockings and $36.50 on a baby Jesus statute on November

7, 2019; (b) $868.16 on tickets from Seat Geek on November 19, 2019; (c) $84.00 on an anxiety

bracelet on November 21, 2019; (d) $19.13 on customized rings and $18.75 on Harry Styles socks

on November 25, 2019; (e) $218.18 on swimsuits from SwimOutlet.com on December 9, 2019;

(f) two charges of $225.00 and $166.50 at a Go-Kart track on December 12, 2019; (g) $704.75 in

tickets from Ticketmaster on December 11, 2019; (h) $743.74 in items from Best Buy on

December 17, 2019; (i) $150.00 in items off of Amazon on December 19, 2019; and (j) $127.99

on AirGrip Micro Airball pillows on January 17, 2020. PSR ¶ 56.

       Lescarbeau also made over 20 cash transfers out of Victim-2’s bank account to her personal

bank account, and, thereafter, used Victim-2’s stolen money on additional personal expenses. PSR

¶¶ 56-57. By way of example, on December 6, 2019, Lescarbeau’s personal bank account had a

balance of $226.53. PSR ¶ 57(g). On December 6 and 9, 2019, Victim-2’s PayPal account made

two unauthorized wire transfers from Victim-2’s bank account totaling $1,265.00 to “Nicole

Coulibaly.” This stolen money, minus PayPal fees, was deposited into Lescarbeau’s personal bank

account on December 16, 2019. By the end of the month, Lescarbeau had spent $4,482.89 from

her bank account on personal items, including food (e.g., $74.37 to Door Dash for food from the

Cheesecake Factory), entertainment (e.g., $6.99 to Disney for its streaming service), and cosmetics

(e.g., $224.83 to Lush Cosmetics for various products).

       Lescarbeau, as with her embezzlement from Victim-1, took steps to conceal her theft from

Victim-2. PSR ¶¶ 62-66. For example, in December 2019, Lescarbeau sent Victim-2’s new

treasurer a report purporting to reflect Victim-2’s expenses and income from October 2019 through




                                                5
         Case 1:18-cr-10345-RGS Document 88 Filed 06/18/21 Page 6 of 16




December 2019. PSR ¶ 62. The report reflected sixteen entries with $46,063.76 in expenses.

Victim-2’s bank account records for the same period, however, actually contain 81 entries with

$74,973.00 in expenses. Notably, the report sent by Lescarbeau did not contain any of the

unauthorized payments she made to herself or others for her personal benefit, including the stolen

checks, PayPal transfers, or payments to her landlord.

       In January 2019, after she had been arrested and detained in connection with her

embezzlement from Victim-2, Lescarbeau sent a letter to President Joseph Biden that, in sum and

substance, requested a pardon. PSR ¶¶ 69-71. In that letter, she explained she stole from Victim-1

“to finance some projects overseas that my husband was sure would make money quickly so we

could pay the money back[,]” PSR ¶ 69, and that she stole from Victim-2 after receiving an eviction

notice because her husband failed to pay the rent, PSR ¶ 70. Lescarbeau’s letter continued:

       I did the crime—yes, I admit it. I am ashamed, embarrassed & remorseful. . . . I
       believed my husband too may times & it cost me my freedom & my integrity & my
       children. But it’s my fault. I am not blaming him or anyone else.

PSR ¶ 71.

II.    THE SENTENCING GUIDELINES

       At sentencing, Lescarbeau will stand convicted of four counts of wire fraud, six counts of

bank fraud, and one count of aggravated identity theft. The parties entered into two plea

agreements to resolve these charges before the Court consolidated her two cases for sentencing.

See 18-cr-10345-RGS, Dkts. 58 & 84; see also 21-cr-10139-RGS, Dkts. 18 & 20.

       The first plea agreement addressed Lescarbeau’s embezzlement from Victim-1. Under the

terms of that agreement, Lescarbeau’s Sentencing Guidelines for the bank and wire fraud charges

are calculated as follows:




                                                6
           Case 1:18-cr-10345-RGS Document 88 Filed 06/18/21 Page 7 of 16




                                                Level                      U.S.S.G. Section
     Base Offense Level                            7                         2B1.1(a)(1)
     Gain/Loss Amount                            +14                        2B1.1(b)(1)(H)
 Abuse of a Position of Trust                     +2                            3B1.3
     Total Offense Level                          233
 Sentencing Guideline Range                46 to 57 months
       A term of 24-months must also be added to run consecutive to any other term of

imprisonment on the aggravated identity theft charge. See U.S.S.G. § 2B1.6. Accordingly, based

on the above calculation for the fraud charges, Lescarbeau’s total Sentencing Guideline Range

under the first plea agreement is 70 to 81 months.

       The second plea agreement addressed Lescarbeau’s embezzlement from Victim-2, which

was not discovered until after the parties entered their first plea agreement. Under the terms of the

second plea agreement, Lescarbeau’s Sentencing Guidelines are calculated as follows for her

offense against Victim-2:

                                                Level                      U.S.S.G. Section
     Base Offense Level                            7                         2B1.1(a)(1)
     Gain/Loss Amount                             +6                        2B1.1(b)(1)(D)
 Abuse of a Position of Trust                     +2                            3B1.3
 Offense on Pre-Trial Release                     +3                            3C1.3
 Acceptance of Responsibility                     -3                            3E1.1
     Total Offense Level                          15
 Sentencing Guideline Range                18 to 24 months
       After the parties entered into the above plea agreements, Lescarbeau’s cases were

consolidated for sentencing. As a result, the Probation Department takes a different approach,

resulting in the following calculation for Lescarbeau’s fraud-related charges:


       3
          This plea agreement originally contemplated a three-level reduction for acceptance of
responsibility. However, the plea agreement further stated: “Defendant also understands that the
government will object to any reduction in her sentence based on acceptance of responsibility if .
. . by the time of sentencing. Defendant has committed a new federal or state offense[.]”
Accordingly, since she will stand convicted of federal crimes related to her embezzlement while
on pre-trial release from Victim-2, Lescarbeau is not entitled to an adjustment for acceptance of
responsibility under the terms of the parties’ first plea agreement.


                                                 7
           Case 1:18-cr-10345-RGS Document 88 Filed 06/18/21 Page 8 of 16




                                                 Level                       U.S.S.G. Section
     Base Offense Level                             7                          2B1.1(a)(1)
     Gain/Loss Amount                             +14                         2B1.1(b)(1)(H)
 Abuse of a Position of Trust                      +2                             3B1.3
 Offense on Pre-Trial Release                      +3                             3C1.3
 Acceptance of Responsibility                      -2                            3E1.1(a)
     Total Offense Level                           24
 Sentencing Guideline Range                 51 to 63 months
       The Probation Department also notes that the portion of this Sentencing Guideline Range

deemed attributable to the offense committed during pre-trial release must run consecutive to any

other sentence,4 PSR at p. 38, and that a 24-month term of imprisonment for aggravated identity

theft must also run consecutive to any other sentence. PSR ¶ 129.

III.   SENTENCING RECOMMENDATION

       Lescarbeau’s criminal conduct warrants a meaningful term of incarceration. In light of the

relevant Section 3553 factors, the government respectfully submits that a sentence of

imprisonment for 75-months, followed by 36-months of supervised release, a fine at the low end

of the guideline range, $1,196,197.41 in restitution, and forfeiture as set forth in prior filings, see

18-cr-10345-RGS at Dkt. 60 (requesting a $1,139,287.74 money judgment); and 21-cr-10139-

RGS at Dkt. 24 (requesting a $56,963.67 money judgment), is “sufficient, but not greater than

necessary,” to satisfy the purposes of sentencing in this case.5




       4
          A term of imprisonment imposed under 18 U.S.C. § 3147 must run consecutively to any
other term of imprisonment. U.S.S.G. § 3C1.3. Accordingly, the Sentencing Guidelines instruct
that sentences imposed for violations committed on pre-trial release should be divided on the
judgement form between the sentence attributable to the underlying offense and the sentence
attributable to the enhancement. Id., Application Note 1.
       5
         A term of 75-months’ imprisonment falls within the Sentencing Guideline Ranges as
contemplated by parties’ plea agreements and as calculated by the Probation Department. This is
true even if the defendant is awarded a three-point reduction for acceptance of responsibility.

                                                  8
         Case 1:18-cr-10345-RGS Document 88 Filed 06/18/21 Page 9 of 16




       A. Nature, Circumstances, and Seriousness of the Offenses

       The seriousness of Lescarbeau’s offenses cannot be overstated. She treated her employer’s

money as a piggybank to fund her lifestyle. This was not a single act of poor judgement. It was a

pervasive scheme that lasted nearly the entirety of her employment at two different non-profits.

For almost seven years, Lescarbeau stole from her non-profit employers—hundreds of times—to

maintain a lifestyle to which she had grown accustomed and to finance her spouse’s overseas

business ventures. In so doing, Lescarbeau knowingly stole from non-profits who, pursuant to their

stated missions, would have used those funds for charitable endeavors.

       Her actions had a direct and serious impact on her non-profit employers. As an initial

matter, Lescarbeau’s victims suffered extreme financial harm. See, e.g., Victim-1 Chief Executive

Officer Impact Statement. These monetary losses, however, only represent a part of the damage

caused by Lescarbeau. For example, as a direct result of this defendant’s theft, numerous charitable

endeavors were either indefinitely placed on hold or altogether abandoned. See, e.g., id. at 2-4.

And, while her employers suffered financial and other harm, Lescarbeau personally benefited. She,

together with her spouse, may have initially sought to use the stolen money to finance “projects

overseas” to make “money quickly.” But, when those projects failed to come to fruition,

Lescarbeau did not stop. Rather, she continued to loot her employers to pay for a lifestyle well-

above her legitimate means.

       Lescarbeau was deliberate and calculating throughout her scheme. At each turn, she sought

to cover her tracks. To mislead her employers, she created false expense logs, fake bank account

records, and fraudulent invoices. To further her scheme, she stole the identities of two colleagues

to make it appear as if fraudulently issued checks were, in fact, legitimate. To expand her scheme,

she disguised her identity, by using her married name, so her second victim would not discover




                                                 9
        Case 1:18-cr-10345-RGS Document 88 Filed 06/18/21 Page 10 of 16




the charges stemming from her prior embezzlement. And, despite those prior charges, she

shamelessly told Victim-2 during the application process that she was “[a]dept at working with

little or no supervision[.]”

        When no one else was watching, Lescarbeau showed no signs of remorse, no hesitation,

and no indication of slowing down. In each instance, her embezzlement came to an end only after

her employer discovered her scheme. And, shockingly, being charged, arrested, and pleading

guilty were barely speed bumps for Lescarbeau. At a time when most would have abandoned their

criminal activities, while out on pre-trial release awaiting sentencing on her initial charges, this

defendant simply pivoted to defrauding another non-profit to maintain her desired lifestyle.

        B. Need to Promote Respect for the Law and Just Punishment

        Lescarbeau’s offenses, while white-collar in nature, require a significant term of

imprisonment. Failure to do so would send the message “that would-be white collar criminals stand

to lose . . . practically none of their liberty.” United States v. Martin, 455 F.3d 1227, 1240 (11th

Cir. 2006). For this reason, courts have routinely held that white-collar criminals, like their blue-

collar counterparts, should be sentenced to terms of imprisonment that both promote respect for

law and ensure just punishment regardless of socio-economic status. See, e.g., United States v.

Prosperi, 686 F.3d 32, 47 (1st Cir. 2012) (“it is impermissible for a court to impose a lighter

sentence on white-collar defendants than on blue-collar defendants because it reasons that white-

collar offenders suffer greater reputational harm or have more to lose by conviction.”); United

States v. Mueffelman, 470 F.3d 33, 40 (1st Cir. 2006) (noting the desirability of minimizing

“discrepancies between white- and blue-collar offenses”).

        A significant term of imprisonment is particularly warranted here to promote respect for

the law as Lescarbeau undermined the integrity of the criminal justice system by continuing her




                                                 10
        Case 1:18-cr-10345-RGS Document 88 Filed 06/18/21 Page 11 of 16




criminal conduct while out on pre-trial release. See United States v. Hernandez, 896 F.2d 642, 645

(1st Cir. 1990) (“a defendant undermines the integrity of the criminal justice system when he

commits a crime while . . . under its supervision and control[.]”); see also United States v.

Ruvalcaba, 5:08-cr-379, 2009 WL 1707911, at *5 (N.D. Ohio Jun 18, 2009) (imposing substantial

sentence on defendant whose “offenses [were] spread over numerous years because of the time he

spent in prison” and court concluded that “time in prison apparently did nothing to deter [him]

from committing future crimes”), aff’d, 627 F.3d 218, 226 (2010).

       C. Need to Afford Adequate Deterrence

       The particular details of the defendant’s conduct make it apparent that a meaningful period

of incarceration is also needed to provide a specific deterrent. First, at the time of the offense

committed against Victim-2, the defendant was under pre-trial release from this Court for her

admitted theft from Victim-1. This brush with the law did not, however, dissuade Lescarbeau from

engaging in further criminal activity. In fact, on the very day she stood before this Court to plead

guilty to the crimes stemming from her theft from Victim-1, the defendant brazenly embezzled

from Victim-2. Her continuing fraudulent activity bespeaks a risk of recidivism which demands a

punishment with a significant deterrent effect.

       In addition, the level of manipulation demonstrated by Lescarbeau in effecting her scheme

further underscores the necessity for a term of imprisonment that will provide a specific deterrent

to this defendant. Most obviously, she manipulated her positions and the trust which her two

employers placed in her—bestowing her with access to the funds they would typically use on their

charitable missions—to effectively use these non-profits as her personal checking account. Her

raiding of these accounts was systematic and occurred over nearly the entire tenure of her

employment. Perhaps most telling was that in February 2020, after she already knew she was on




                                                  11
        Case 1:18-cr-10345-RGS Document 88 Filed 06/18/21 Page 12 of 16




the verge of losing her job due to Victim-2 asking about unexplained payments, the defendant

granted herself a parting gift at Victim-2’s expense: just days before she was terminated, she sent

an unauthorized cash wire transfer to herself in the amount of $576.00. Compare PSR ¶¶ 63-66

(detailing inquiry concerning unexplained payments out of Victim-2’s bank accounts from

February 7, 2020), with PSR ¶ 56 (showing cash transfer on February 10, 2020). This last

fraudulent act, perpetrated almost literally as the defendant was on her way out of the door,

indicates not only a disdain for her employer, but a willingness to pursue her criminal endeavors

to the very end.

       This case also calls for a term of imprisonment in order to provide a general deterrent to

others who would contemplate engaging in white collar crime of this nature. The First Circuit has

recognized that the concept of general deterrence is particularly important in determining an

appropriate sentence in white collar crime cases, specifically noting that the deterrence of such

crime was “of central concern to Congress.” Mueffelman, 470 F.3d at 40; see also, United States

v. Livesay, 587 F.3d 1274, 1279 (11th Cir. 2009) (vacating a sentence of 60-months’ probation for

conviction of securities fraud and conspiring to commit wire fraud in part because “the threat of

spending time on probation simply does not, and cannot, provide the same level of deterrence as

can the threat of incarceration in a federal penitentiary for a meaningful period of time.”).

       D. Need to Avoid Unwarranted Sentence Disparities Among Defendants

       The Sentencing Guidelines reflect the consensus that those convicted of economic crimes

should not be able to avoid incarceration, even where those crimes are a defendant’s first offense.

The legislative history of the Sentencing Reform Act of 1984 indicates that one of the Act’s goals

was to rectify the serious problem that white-collar offenders were not being adequately punished.

See S. REP. NO. 98-225, at 77 (1983) (“[S]ome major offenders, particularly white-collar offenders




                                                 12
        Case 1:18-cr-10345-RGS Document 88 Filed 06/18/21 Page 13 of 16




. . . frequently do not receive sentences that reflect the seriousness of their offenses.”). As then-

Judge Breyer, an original member of the Sentencing Commission, explained:

       The Commission found in its data significant discrepancies between pre-Guideline
       punishment of certain white-collar crimes, such as fraud, and other similar common
       law crimes, such as theft. The Commission’s statistics indicated that where white-
       collar fraud was involved, courts granted probation to offenders more frequently
       than in situations involving analogous common law crimes; furthermore, prison
       terms were less severe for white-collar criminals who did not receive probation. To
       mitigate the inequities of these discrepancies, the Commission decided to require
       short but certain terms of confinement for many white-collar offenders, including
       tax, insider trading, and antitrust offenders, who previously would have likely
       received only probation.

Stephen Breyer, The Federal Sentencing Guidelines and the Key Compromises Upon Which They

Rest, 17 HOFSTRA L. REV. 1, 20–21 (1988) (emphasis added and citations omitted).

       In accordance with this principle, defendants who perpetrate frauds comparable to

Lescarbeau’s—namely, offenses where the primary sentencing guideline is Section 2B1.1—are

routinely sentenced to terms of imprisonment within the Guideline Sentencing Range. Notably, in

the First Circuit between 2006 and 2017, over 73% of defendants sentenced pursuant Section

2B1.1 received terms of imprisonment within or above the Guideline Sentencing Range, or,

although not applicable here, within a government-sponsored range such as pursuant to Section

5K1.1. See Exhibit A (United States Sentencing Commission Graph of Sentences Pursuant to

Sections 2B1.1 Relative to the Guideline Range).

       Sentences imposing terms of imprisonment within the Sentencing Guidelines Ranges are

particularly commonplace when the loss amount, as here, imposes a significant enhancement. See,

e.g., United States v. Stergios, 659 F.3d 127, 130-31 (1st Cir. 2011) (affirming 80 month-term of

imprisonment for defendant convicted of bank fraud that resulted in a Sentencing Guideline Range

of 70 to 87 months); see also United States v. Beverley, 775 Fed. App’x 468, 472 (11th Cir. 2019)

(affirming 90 month-term of imprisonment for defendant convicted of wire and tax fraud that



                                                 13
        Case 1:18-cr-10345-RGS Document 88 Filed 06/18/21 Page 14 of 16




resulted in a Sentencing Guideline Range of 87 to 108 months). That is due, in part, to the fact that

under the Guidelines “loss serves as a measure of the seriousness of the offense and the defendant’s

relative culpability[.]” U.S.S.G. 2B1.1 bkgd. cmt.

       In addition to reflecting the severity of Lescarbeau’s offense, moreover, anchoring her

sentence to the Sentencing Guideline Range serves the vital goal of uniformity and fairness in

sentencing. To be sure, “[i]n accord with 18 U.S.C. § 3553(a), the Guidelines, formerly mandatory,

now serve as one factor among several courts must consider in determining an appropriate

sentence.” Kimbrough v. United States, 552 U.S. 85, 90 (2007). Nevertheless, it remains the case

that “the Commission fills an important institutional role: It has the capacity courts lack to base its

determinations on empirical data and national experience, guided by a professional staff with

appropriate expertise.” Id. at 108-09 (internal quotation marks omitted). Thus, “in the ordinary

case, the Commission’s recommendation of a sentencing range will reflect a rough approximation

of sentences that might achieve § 3553(a)’s objectives.” Id. at 109 (internal quotations omitted).

       Furthermore, the Guidelines are often the sole means available for assuring some measure

of uniformity in sentencing, fulfilling a key Congressional goal in creating the Sentencing

Commission in the first place. Reference to the Guidelines, while carefully considering the Section

3553(a) factors particularly relevant to an individual defendant, is the only available means of

preventing sentencing determinations from varying based on the luck of the judicial draw.




                                                  14
        Case 1:18-cr-10345-RGS Document 88 Filed 06/18/21 Page 15 of 16




                                          CONCLUSION

       For her actions, Lescarbeau should be sentenced to 75-months of incarceration, followed

by 36-months of supervised release, a fine at the low end of the guideline range, restitution in the

amount of $1,196,197.41, and forfeiture as set forth in the government’s prior filings.


                                                     NATHANIEL R. MENDELL
                                                     Acting United States Attorney


                                              By:     /s/ Justin D. O’Connell
                                                     JUSTIN D. O’CONNELL
Date: June 18, 2021                                  Assistant United States Attorney




                                                15
       Case 1:18-cr-10345-RGS Document 88 Filed 06/18/21 Page 16 of 16




                              CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served upon the attorney of

records for each other party by CM/ECF on June 18, 2021.



                                           By:     /s/ Justin D. O’Connell
                                                  JUSTIN D. O’CONNELL
Date: June 18, 2021                               Assistant United States Attorney
